Citation Nr: 1329825	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-36 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for post-operative lumbar laminectomy and foramenectomy L4 and L5.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1971.  He is the recipient of the Purple Heart Medal, Combat Action Ribbon, and Silver Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, declined to reopen a claim of service connection for post-operative lumbar laminectomy and foramenectomy L4 and L5, denied service connection for bilateral hearing loss and tinnitus, and granted service connection for PTSD and assigned an 50 percent rating, effective July 27, 2007.  

In January 2008, the Veteran submitted a timely notice of disagreement and a statement of the case was issued in August 2009.  Thereafter, the Veteran perfected his appeal by submitting a timely substantive appeal, via VA Form 9, in September 2009, on which he requested a Board hearing before a Veterans Law Judge sitting at his local RO.  

In July 2013, the Veteran's representative submitted a written statement and additional evidence in support of the claims on appeal.  In the written statement, the Veteran's representative waived his right to have the newly submitted evidence reviewed by the agency of original jurisdiction in the first instance (see 38 C.F.R. 
§ 20.1304(c) (2012)) and withdrew the Veteran's request for a Board hearing.  See 38 C.F.R. § 20.204(e) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional evidence consisting of VA treatment records dated through January 2013, which has not been considered by the RO.  The paper claims file likewise reveals additional evidence received since the August 2009 statement of the case.  While the Veteran's attorney waived RO consideration of the documents he submitted, it is unclear whether he intended to waive consideration of all newly received evidence.  Regardless, as the Veteran's claims are being remanded, the RO will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

Review of the record reveals that the Veteran has alleged clear and unmistakable error (CUE) in the December 1977 rating decision that denied entitlement to service connection for post-operative lumbar laminectomy and foramenectomy L4 and L5.  See February 2011 statement from K.M.; see also statements from the Veteran's attorney dated March, May, June, and July 2013.  In this regard, the Board notes that the February 2011 statement that initially alleged CUE in the December 1977 rating decision was submitted by K.M., an attorney; however, there is no record that she represented the Veteran at any time, to include when she submitted such statement on his behalf, and, therefore, she may not act on his behalf.  However, as the Veteran's current attorney has submitted repeated claims regarding the allegation of CUE in the December 1977 rating decision in March, May, June, and July 2013, the Board finds that such claim has been raised by the record.  Such claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues pertaining to the Veteran's application to reopen his previously denied claim for service connection for a back disorder and his claim for a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.



FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran via his attorney that a withdrawal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for bilateral hearing loss by the Veteran via his attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for tinnitus by the Veteran via his attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran via his attorney has withdrawn his appeal with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus in a July 2013 communication and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to such issues and they are dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal pertaining to the issue of entitlement to service connection for tinnitus is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

With respect to the Veteran's application to reopen his previously denied claim for service connection for a back disorder, a review of the record reveals that, in a December 1977 rating decision, the RO denied entitlement to service connection for post-operative lumbar laminectomy and foramenectomy L4 and L5.  The Veteran did not appeal that decision and it became final.     

As noted in the Introduction, the Veteran has alleged CUE in the December 1977 rating decision that denied service connection for a lumbar spine disability.  Inasmuch as the issue of whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability is "inextricably intertwined" with the issue of whether there is CUE in the December 1977 rating decision, consideration of the new and material evidence claim must be deferred pending the adjudication of the Veteran's CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the Veteran's claim for a higher initial rating for his PTSD, this appeal stems from a service connection claim filed in July 2007, after which the Veteran was afforded a VA examination in November 2007 and eventually awarded service connection for PTSD in February 2008.  In addition to the November 2007 VA examination report, the evidentiary record also contains VA treatment records dated from April 2007 to January 2013, as well as a July 2010 psychological evaluation from Dr. A.R. and a January 2013 statement from J.M., PhD, HSPP.  

The November 2007 VA examination was a comprehensive examination that included an interview of the Veteran, review of the claims file, and mental status examination with findings consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), including the assignment of a Global Assessment of Functioning (GAF) score.  The psychological evaluation from Dr. A.R. also contains a mental status examination with findings consistent with the DSM-IV, and VA treatment records contain reports of outpatient mental health treatment from 2007 to 2013, including a mental status examination conducted in September 2011.  The evidentiary record does not, however, contain a comprehensive evaluation of the Veteran's mental health status since September 2011.

Indeed, while the Veteran recently submitted a January 2013 statement from J.M., PhD, HSPP, the Board notes that the report documents findings from a phone-based interview and does not contain a mental status examination with findings consistent with the DSM-IV, to include the assignment of a GAF score.  The Board also notes that J.M., PhD, HSPP, stated that, based upon his findings, the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD.  This evidence, while competent, is not consistent with the other evidence of record, namely the November 2007 VA examination and July 2010 psychological evaluation from Dr. A.R., which do not contain any evidence or indication that the Veteran is rendered unemployable as a result of his service-connected PTSD.  As such, this evidence raises a question as to whether the service-connected PTSD has increased in severity since the Veteran's last comprehensive examination.  

In sum, given that almost six years have passed since the most recent VA examination was conducted (which represents the most comprehensive medical evidence associated with the record), and there is a question as to whether the Veteran's service-connected PTSD has increased in severity since that time, the Board also finds an updated VA examination is needed in order to fully and fairly evaluate the claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In addition, the Board notes that, while the record contains VA treatment records dated until January 2013, the January 2013 record reflects that the Veteran accepted a trauma focused therapy slot on Fridays.  As such, there are likely outstanding VA mental health treatment records that must be associated with the evidentiary record before a fully informed decision may be rendered.  

Finally, as noted in the Introduction, additional evidence has been associated with the claims file, to include the virtual file, since the issuance of the August 2009 statement of the case.  Therefore, in the readjudication of the Veteran's claims, the RO should consider the entirety of the evidence, to include all evidence received since the issuance of the August 2009 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from January 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability, to include whether such disability alone renders him unemployable.  If so, the examiner should indicate the approximate date the Veteran's PTSD rendered him unemployable.  All opinions expressed should be accompanied by supporting rationale. 

3.  After adjudicating the referred claim of CUE in the December 1977 rating decision that denied service connection for post-operative lumbar laminectomy and foramenectomy L4 and L5, and conducting any other development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2009 statement of the case.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


